—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Lefkowitz, J.), imposed July 15, 1997, upon his plea of guilty, the sentence being concurrent indeterminate terms of 5 to 10 years imprisonment for assault in the first degree, 3V2 to 7 years imprisonment for attempted assault in the first degree, 2 to 4 years imprisonment for assault in the second degree (three counts), and IV2 to 3 years imprisonment for criminal mischief in the third degree.
Ordered that the sentence is modified, on the law, by reducing the term of imprisonment imposed on the conviction for criminal mischief in the third degree from IV2 to 3 years imprisonment to 1 to 3 years-imprisonment; as so modified, the sentence is affirmed.
The court erred in sentencing the defendant to IV2 to 3 years imprisonment for criminal mischief in the third degree. This crime is not a violent felony, and the defendant was not found to be a prior felony offender. Accordingly, the sentence was illegal (see, Penal Law § 70.00 [3] [b]). The defendant’s remaining contentions are without merit. Mangano, P. J., O’Brien, Sullivan, Goldstein and Schmidt, JJ., concur.